Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 08/25/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 02/28/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 08/25/2022, claims 1-15, 18, 19 and 21-23 are pending in the application.  
The rejections against claims 10-15, 18, 19 and 23 are withdrawn in response to Applicant’s arguments.  These claims are in condition for allowance.  The remining claims are still rejected as explained herein.

Response to Applicant Arguments
Claim Rejections - 35 USC § 103
Claims 1-9 and 21-22 remained rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (Thomas Jefferson University, February 12, 2016, IDS 10/13/2020 hereinafter “Andrews 2016”) in view of Andrews et al., (Journal of Clinical Oncology, 2001, 19:2189-2200, IDS 10/13/2020 hereinafter “Andrews 2001”), Day et al. (Cancers, 2013, 5:357-371), Dlouhy et al. (Neurosurgical Focus, 2011, 30 (4):E6, IDS 10/13/2020).
Applicant argues the references do not teach a chamber comprising irradiated ODN and irradiated tumor cells and thus the claimed invention is not obvious of the cited references.
The claims are drawn to encapsulating ODN and tumor cells that are not irradiated and further irradiating the chamber as in step (1)(v). Thus the invention as a whole would have been prima facie obvious in view of the references cited and therefore the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicant argues the references do not teach a chamber comprising irradiated ODN and irradiated tumor cells and thus the claimed invention is not obvious of the cited references.
The claims are drawn to encapsulating ODN and tumor cells that are not irradiated and further irradiating the chamber as in step (1)(v).
Thus the double patenting rejections are maintained.

Claims -9 and 21-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,357,509.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘509 are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a morselized tumor tissue from the subject (which encompasses surgically removed a tumor tissue from a subject) (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Thus, claims of the instant application and Patent ‘509 are not patentably distinct from each other.

Claims -9 and 21-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,772,904.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘904 are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a morselized tumor tissue from the subject (which encompasses surgically removed a tumor tissue from a subject) (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Thus, claims of the instant application and Patent ‘904 are not patentably distinct from each other

Claims 1-9 and 21-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,265,339.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘339 are drawn to a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1 and a method of preparing a biodiffusion chamber and it would have been obvious to make and use the biodiffusion chamber in the methods of the instant invention.
Thus, claims of the instant application and Patent ‘339 are not patentably distinct from each other

Claims 1-9 and 21-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,077,133.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘133 are drawn to a method of treating a subject having a brain cancer comprising administering a composition comprising IGF-1R AS ODN and a biodiffusion chamber comprising tumor cells and a second IGF-1R AS ODN and the methods of treatment encompass vaccination given the plain meaning of treatment to one of skill in the art.
Thus, claims of the instant application and Patent ‘133 are not patentably distinct from each other

Claims 1-9 and 21-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,543,226.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter.
The instant claims are drawn to a method of vaccinating a subject having a brain cancer comprising: (i) obtaining a tumor tissue surgically removed from the subject; (ii) collecting the tissue in a sterile trap; (iii) harvesting adherent cells from the morselized tissue; (iv) encapsulating the harvested cells in a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1; (v) irradiating the chamber, and (vi) implanting the chamber in the subject, wherein an immune response against the brain cancer is obtained.
Claims of patent ‘226 are drawn to a biodiffusion chamber along with insulin-like growth factor receptor-1 antisense oligodeoxynucleotide (IGF-1R AS ODN) having the sequence of SEQ ID NO:1 and a method of preparing a biodiffusion chamber and it would have been obvious to make and use the biodiffusion chamber in the methods of the instant invention.
Thus, claims of the instant application and Patent ‘226 are not patentably distinct from each other

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635